—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 14, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant left his employment as a part-time telephone collector for a collection agency, complaining that he was dissatisfied with his part-time employment status, his hourly rate of pay and the stressful nature of his job. Claimant was also angry at his supervisor who had not awarded claimant a $5 bonus to which he thought himself entitled and he had given claimant a one-day suspension based on reports that claimant had used inappropriate language on the job. The Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he had left his employment without good cause. We agree.
Dissatisfaction with one’s hours, pay and general working conditions do not constitute good cause for leaving one’s employment (see, Matter of De Angelis [Hudacs], 199 AD2d 739, 740), nor does the inability to get along with a co-worker or supervisor (see, Matter of Ikehara [Hudacs], 196 AD2d 911, 912). To the extent that claimant’s testimony regarding his working conditions conflicted with that of his employer, such contradictions merely raised an issue of credibility whose resolution lay within the province of the Board (see, Matter of Ortas [Hudacs], 187 AD2d 851, 852).
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.